DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 118 in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
In paragraph 0025, “second snap arm 144 extends” should read “second snap arm 154 extends”
In paragraph 0025, “beyond the first snap arm 144” should read “beyond the second snap arm 154”
In paragraph 0037, “a bottom surface.” should read “a bottom surface 244.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “overshadow” in claims 3 & 17 is considered indefinite.  The term “overshadow” is not a term of art, and the specification does not clearly define the term.  Therefore, the metes and bounds of the claim cannot be determined and the limitation “overshadow” is considered indefinite.  The relative term "overshadow" could be many things including partially casting a shadow over to fully cover.  For the purposes of the examination, the examiner interprets the term "overshadow" to mean to at least partially cover.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal et al. (US Patent Application Publication No. 2016/0208839), hereinafter "Vidal".
Regarding claim 1, Vidal discloses, a box nut retainer (Fig 2, retainer assembly 20), comprising: 
a support (Fig 2, base 28) having a base (Fig 2, hub 30) and a tab (see Annotated Fig 2 below) extending from the base (30); 
a fastener sleeve (Fig 2, cylinder 40) defining an opening (Fig 2, bore 42) and extending downwardly from the base (30) (Paragraphs 0025-0026); 
a first wing (see Annotated Fig 2 below, front support members 46) extending from the base (30) and having a snap arm (see Annotated Fig 2 below, front secondary retention members 82); and 
a second wing (see Annotated Fig 2 below, back support members 48) extending from the base (30) and overlapping the first wing (46) (Paragraph 0030).

    PNG
    media_image1.png
    665
    950
    media_image1.png
    Greyscale

Annotated Fig 2
Regarding claim 2, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the first wing (46) and the second wing (48) are L- shaped (Paragraph 0027).
Regarding claim 3, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the first wing (46) and the second wing (48) overshadow the opening (42) (Paragraph 0030).
Regarding claim 4, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the fastener sleeve (40) is internally threaded (Paragraph 0026).
Regarding claim 5, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the snap arm (82) extends toward the support (28).
Regarding claim 6, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the snap arm (82) extends beyond the base (30).
Regarding claim 7, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the snap arm (82) is L-shaped (see Annotated Fig 2 below).

    PNG
    media_image2.png
    665
    950
    media_image2.png
    Greyscale

Annotated Fig 2
Regarding claim 8, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the snap arm (82) pivots resiliently relative to a connector (Fig 2, second section 52) of the first wing (46).
Regarding claim 9, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the tab (see Annotated Fig 4 below) extends beyond the snap arm (82).

    PNG
    media_image3.png
    544
    785
    media_image3.png
    Greyscale

Annotated Fig 4
Regarding claim 10, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein: the tab is a first tab, and 
the support (28) includes a second tab, a third tab, and a fourth tab (see Annotated Fig 4 above) extending from the base (30).
Regarding claim 11, Vidal discloses the box nut retainer (20) above in claim 10, and further discloses wherein the support (28) is X-shaped (see Annotated Fig 4 below).

    PNG
    media_image4.png
    521
    785
    media_image4.png
    Greyscale

Annotated Fig 4
Regarding claim 12, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the snap arm (82) is a first snap arm (see Annotated Fig 2 below, 82) and further comprising: 
a third wing (see Annotated Fig 2 below, 46’) extending from the base (30) and having a second snap arm (see Annotated Fig 2 below, 82’), the second wing (48) overlapping the third wing (see Annotated Fig 2 below, 46’); and 
a fourth wing (see Annotated Fig 2 below, 48’) extending from the base (30), the fourth wing (see Annotated Fig 2 below, 48’) overlapping the first wing (46) and the third wing (see Annotated Fig 2 below, 46’).

    PNG
    media_image5.png
    665
    950
    media_image5.png
    Greyscale

Annotated Fig 2
Regarding claim 13, Vidal discloses the box nut retainer (20) above in claim 12, and further discloses wherein: the first wing (46) is opposite the third wing (see Annotated Fig 2 above, 46’), and 
the second wing (48) is opposite the fourth wing (see Annotated Fig 2 above, 48’).
Regarding claim 14, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein: the first wing (46) has a first top corner (see Annotated Fig 2 below), 
the second wing (48) has a second top corner (see Annotated Fig 2 below), 
the first wing (46) is connected to the base (30) via the first top corner (see Annotated Fig 2 below), and 
the second wing (48) is connected to the base (30) via the second top corner (see Annotated Fig 2 below).

    PNG
    media_image6.png
    665
    950
    media_image6.png
    Greyscale

Annotated Fig 2
Regarding claim 15, Vidal discloses the box nut retainer (20) above in claim 1, and further discloses wherein the first wing (46) and the second wing (48) are configured to deploy (capable of deploying; i.e. this is a functional recitation) against a bottom surface of a panel (Fig 8, panel 24) to draw the support (28) against a top surface of the panel (24) (Paragraph 0030).
Regarding claim 16, Vidal discloses, a box nut retainer (Fig 2, retainer assembly 20), comprising: 
a support (Fig 2, base 28); 
a fastener sleeve (Fig 2, cylinder 40) defining an opening (Fig 2, bore 42) and extending downwardly from the support (28) (Paragraphs 0025-0026); and 
a plurality of wings (Fig 2, front and back support members 46, 48) extending downwardly from the support (28) (Paragraph 0023), a subset of the plurality of wings (46, 48) each having a snap arm (Fig 2, front and back secondary retention members 82, 84) (Paragraph 0023).
Regarding claim 17, Vidal discloses the box nut retainer (20) above in claim 16, and further discloses wherein the plurality of wings (46, 48) overshadows the opening (42) (Paragraph 0030).
Regarding claim 18, Vidal discloses the box nut retainer (20) above in claim 16, and further discloses wherein the plurality of wings (46, 48) are configured to pivot (capable of pivoting; i.e. this is a functional recitation) away from the fastener sleeve (40) and against a bottom surface of a panel (Fig 8, panel 24) to draw the support (28) against a top surface of the panel (24) (Paragraph 0030).
Regarding claim 19, Vidal discloses, a box nut retainer (Fig 2, retainer assembly 20), comprising: 
a support (Fig 2, base 28) having a base (Fig 2, hub 30) and a plurality of tabs (see Annotated Fig 4 below) extending from the base (30) in an X- shape (see Annotated Fig 4 below), the base (30) defining an opening (Fig 2, bore 42); 
a first wing (Fig 2, front support members 46) extending from the base (30) and having a snap arm (Fig 2, front secondary retention members 82); and 
a second wing (Fig 2, back support members 48) extending from the base (30) and overlapping the first wing (46) (Paragraph 0030).

    PNG
    media_image7.png
    556
    784
    media_image7.png
    Greyscale

Annotated Fig 4
Regarding claim 20, Vidal discloses the box nut retainer (20) above in claim 19, and further discloses wherein: the snap arm (82) extends beyond the base (30), and the plurality of tabs (see Annotated Fig 4 above) extend beyond the snap arm (82).
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DEPERRO (US Patent Application Publication No. 2019/0257339) discloses a flush mount retainer assembly with a base, support members, and retention members for securing a component to a panel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCK WONG whose telephone number is (571)270-1349. The examiner can normally be reached Monday - Friday, 7:30am - 5:00pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/J.W./Examiner, Art Unit 4186